UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X                12/20/2018
                                                              :
 ASHLEY D. CARNEY,                                            :
                                              Plaintiff,      :
                                                              :     18 Civ. 713 (LGS)
                            -against-                         :
                                                              :   OPINION AND ORDER
 BOSTON MARKET,                                               :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        Pro se Plaintiff Ashley Danielle Carney brings this diversity action against Defendant

Boston Market for the emotional distress she endured after being served a meal containing what

appeared to be a baby bird’s head. The Complaint is construed to raise claims for intentional and

negligent infliction of emotional distress. Defendant moves under Federal Rule of Civil

Procedure Rule 12(b)(6) to dismiss this action for failure to state a claim. For the following

reasons, Defendant’s motion is granted.

        BACKGROUND

        The facts are taken from the Complaint and Plaintiff’s opposition memorandum

(collectively, the “Complaint”). See Coke v. Med., Dep’t of Corr. & Cmty. Supervision, No. 17

Civ. 0866, 2018 WL 2041388, at *1 n. 2 (S.D.N.Y. Apr. 30, 2018) (“[W]hen a pro se plaintiff’s

opposition memoranda raises new allegations that are ‘consistent with the allegations’ in the

Complaint, these allegations may be read as ‘supplements to th[e] pleadings.’”) (some alteration

in original). As required on a motion to dismiss, these facts are accepted as true and construed in

the light most favorable to Plaintiff. Raymond Loubier Irrevocable Tr. v. Loubier, 858 F.3d 719,

725 (2d Cir. 2017).
       On September 23, 2017, Plaintiff went to a Boston Market in Chelsea, New York -- one

of Plaintiff’s favorite restaurants, which she frequented several times a week. Plaintiff used a

“buy one, get one free” coupon to purchase two three-piece meals. The Boston Market

employee who prepared Plaintiff’s food was a newer employee who appeared hesitant as he

prepared the meals. As the employee was taking longer than usual to prepare her food, Plaintiff

went to the water fountain to fill her cup. She then picked up her meals, which were ready. That

night, Plaintiff ate one of the two meals without incident.

       Two days later, Plaintiff warmed up the second meal. After consuming two sides and

one of the legs of chicken, Plaintiff noticed that the second leg looked awkward. Upon closer

examination, Plaintiff realized that it appeared to be a baby bird’s head, complete with a

protruding beak and eyes. Plaintiff stopped eating immediately and put the rest of the chicken

into the freezer. Plaintiff did not suffer physical injury, but she suffered emotional distress.

Plaintiff has not returned to any Boston Market restaurant since the incident.

       STANDARD FOR A MOTION TO DISMISS

       On a motion to dismiss, a court accepts as true all well-pleaded factual allegations and

draws all reasonable inferences in favor of the non-moving party, Montero v. City of Yonkers,

New York, 890 F.3d 386, 391 (2d Cir. 2018), but gives “no effect to legal conclusions couched as

factual allegations,” Stadnick v. Vivint Solar, Inc., 861 F.3d 31, 35 (2d Cir. 2017). To withstand

a motion to dismiss, a pleading “must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.




                                                  2
       Courts must “liberally construe pleadings and briefs submitted by pro se litigants, reading

such submissions to raise the strongest arguments they suggest.” McLeod v. Jewish Guild for the

Blind, 864 F.3d 154, 156 (2d Cir. 2017) (internal quotation marks omitted). “The policy of

liberally construing pro se submissions is driven by the understanding that implicit in the right to

self-representation is an obligation . . . of the court to make reasonable allowances to protect pro

se litigants from inadvertent forfeiture of important rights because of their lack of legal training.”

Id. at 156–57 (internal quotation marks omitted). “We afford a pro se litigant ‘special solicitude’

by interpreting a complaint filed pro se to raise the strongest claims that it suggests.” Hardaway

v. Hartford Pub. Works Dep’t, 879 F.3d 486, 489 (2d Cir. 2018) (internal quotation marks

omitted).

       DISCUSSION

       The Complaint is construed to raise claims for intentional and negligent infliction of

emotional distress. New York substantive state law applies to this diversity action. Principal

Nat’l Life Ins. Co. v. Coassin, 884 F.3d 130, 134 (2d Cir. 2018) (“‘Federal courts sitting

in diversity cases will, of course, apply the substantive law of the forum State on outcome

determinative issues.’”). For the following reasons, the Complaint fails to plead a sufficient

claim for intentional or negligent infliction of emotional distress.

       A.      Intentional Infliction of Emotional Distress

       Under New York law, a claim for intentional infliction of emotional distress has four

elements: “(i) extreme and outrageous conduct; (ii) intent to cause, or disregard of a substantial

probability of causing, severe emotional distress; (iii) a causal connection between the conduct

and injury; and (iv) severe emotional distress.” Chanko v. Am. Broad. Companies Inc., 49

N.E.3d 1171, 1178 (N.Y. 2016) (internal quotation marks omitted). With regard to the “extreme



                                                  3
and outrageous conduct” element, courts have found liability “only where the conduct has been

so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of

decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.” Id.

(internal quotation marks omitted). As the New York Court of Appeals has recognized: “the

requirements are rigorous, and difficult to satisfy . . . that, of the intentional infliction of

emotional distress claims considered by this Court, every one has failed because the alleged

conduct was not sufficiently outrageous.” Id. at 57 (emphasis in original) (internal quotation

marks omitted).

        The Complaint fails to plead “extreme or outrageous conduct” that rises to the

exceedingly high level necessary to maintain an intentional infliction of emotional distress claim.

Construing the facts in the light most favorable to Plaintiff, on one occasion a Boston Market

employee purposefully gave Plaintiff, a loyal customer, a chicken piece containing a baby bird’s

head -- including a protruding beak and eyes. Although this behavior is upsetting and not to be

condoned, this situation is “not so extreme and outrageous as to satisfy [New York’s]

exceedingly high legal standard.” Chanko, 27 N.Y.3d at 57–58 (not sufficiently extreme or

outrageous conduct to video tape and later air the death of patients without consent of the patient

or family members); see also Carlos Quiles & Carlos Rodriguez v. City of New York, No. 15

Civ. 1055, 2016 WL 6084078, at *14 (S.D.N.Y. Oct. 12, 2016) (citing Roberts v. Pollack, 461

N.Y.S.2d 272, 277 (1st Dep’t 1983)) (a claim for intentional infliction of emotional distress

“fails where a plaintiff alleges only one instance of the allegedly aggravating conduct”); compare

Davila v. Sleepy’s, LLC, 37 N.Y.S.3d 525 (1st Dep’t 2016) (not sufficiently extreme or

outrageous conduct where a family sustained bedbug bites after purchasing a mattress from the

defendants) with Sawicka v. Catena, 79 A.D.3d 848, 849–850, 912 N.Y.S.2d 666 (2d Dep’t



                                                    4
2010) (sufficiently extreme and outrageous for a male employee to install a video camera in a

workplace restroom that recorded female employees).

         Accordingly, the Complaint fails to plead sufficiently outrageous or extreme conduct to

give rise to an intentional infliction of emotional distress claim, and the claim is dismissed.

       B.      Negligent Infliction of Emotional Distress

       New York recognizes two settled theories of negligent infliction of emotional distress: (1)

the bystander theory and (2) the direct duty theory. Baker v. Dorfman, 239 F.3d 415, 421 (2d

Cir. 2000) (applying New York law); accord Mizrahi v. City of New York, No. 15 Civ. 6084,

2018 WL 3848917, at *28 (E.D.N.Y. Aug. 13, 2018). Under a bystander theory, a plaintiff is

entitled to recover damages if

       a defendant’s conduct is negligent as creating an unreasonable risk of bodily harm
       to a plaintiff and such conduct is a substantial factor in bringing about injuries to
       the plaintiff in consequence of shock or fright resulting from his or her
       contemporaneous observation of serious physical injury or death inflicted by the
       defendant's conduct on a member of the plaintiff’s immediate family in his or her
       presence, the plaintiff may recover damages for such injuries.

Bovsun v. Sanperi, 461 N.E.2d 843, 844 (N.Y. 1984); accord Thompson v. Dhaiti, 959 N.Y.S.2d

522, 523 (2d Dep’t 2013). “Under the ‘direct duty’ theory, a plaintiff suffers emotional distress

caused by ‘defendant’s breach of a duty which unreasonably endangered [plaintiff’s] own

physical safety.’” Baker, 239 F.3d at 421; see also Borrerro v. Haks Grp., Inc., No. 2017 Civ.

04616, 2018 WL 5624051, at *3 (2d Dep’t 2018) (“A cause of action to recover damages for

negligent infliction of emotional distress generally requires a plaintiff to show a breach of a duty

owed to him [or her] which unreasonably endangered his [or her] physical safety, or caused him

[or her] to fear for his [or her] own safety.”) (alterations in original). “[T]he unreasonable

endangerment element of a cause of action for negligent infliction of emotional distress involves

an objective inquiry turning on whether a plaintiff’s physical safety actually was endangered, not

                                                  5
a subjective evaluation dependent on the plaintiff’s state of mind.” Torain v. Casey, No. 16 Civ.

2682, 2016 WL 6780078, at *6 (S.D.N.Y. Sept. 16, 2016), report and recommendation adopted,

2016 WL 6775440 (S.D.N.Y. Nov. 14, 2016) (alteration in original). “The duty in such cases

must be specific to the plaintiff, and not some amorphous, free-floating duty to society.” Mortise

v. United States, 102 F.3d 693, 696 (2d Cir. 1996); accord Thomas v. City of New York, No. 17

Civ. 06079, 2018 WL 5791965, at *13 (E.D.N.Y. Nov. 5, 2018).

       In addition, “New York recognizes a cause of action where there is ‘an especial

likelihood of genuine and serious mental distress, arising from . . . special circumstances, which

serves as a guarantee that the claim is not spurious.’” Baker, 239 F.3d at 421 (alteration in

original) (quoting Johnson v. State, 334 N.E.2d 590, 592 (N.Y. 1975)). These special

circumstances include, for example, being negligently misinformed by a hospital of the death of

a parent, see Johnson, 372 N.E.2d at 593, a negligent positive result on an HIV test, Baker, 239

F.3d at 422, or mishandling the remains of a loved one resulting in the need for cremation due to

the passage of time, see Jones v. City of New York, 915 N.Y.S.2d 73, 74 (1st Dep’t 2011).

       The Complaint fails to plead negligent infliction of emotional distress under these

theories. First, the bystander theory is inapplicable because the Complaint does not allege a

serious injury or death of a family member. Second, the direct duty theory does not apply

because -- even though Plaintiff suffered emotional distress -- the Complaint does not plausibly

allege that the chicken specimen unreasonably endangered Plaintiff’s physical safety. Although

the Complaint alleges that Plaintiff’s physical safety was at risk, this bare assertion is

unexplained and unsupported. See Torain, No. 16 Civ. 2682, 2016 WL 6780078, at *6

(dismissing a claim for negligent infliction of emotional distress where the plaintiff “[had] not

alleged any facts from which it would be possible to conclude that he was in immediate []



                                                  6
physical danger”). Finally, the facts of this case are not akin to the “special circumstances”

cases, which involve misinforming a plaintiff of the death of a loved one, falsely informing a

plaintiff of a serious medical diagnosis and other instances of comparable gravitas not present in

this case. For these reasons, the Complaint fails to plead a sufficient claim for negligent

inflection of emotional distress, and the claim is dismissed.

       If Plaintiff believes that she can sufficiently replead her intentional or negligent infliction

of emotional distress claims, she may file a letter application (by sending it to the Pro Se Intake

Office), not to exceed three single-spaced pages, describing how she would amend the

Complaint to comply with the applicable legal requirements -- including how Plaintiff’s physical

safety was unreasonably endangered. Any such application for leave to replead shall be filed as

provided below.

       CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss is GRANTED. If Plaintiff

seeks to file an amended complaint, she shall file a letter application as described above no later

than January 21, 2019. Pre-motion letters and a pre-motion conference are unnecessary.

       The Clerk of Court is respectfully directed to close the motion at Docket Number 29 and

to mail a copy of this Opinion and Order to pro se Plaintiff.

Dated: December 20, 2018
       New York, New York




                                                  7
